Citation Nr: 1547661	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-46 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1954 to December 1958 and from February 1959 to February 1966. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California. 

The Appellant failed to appear for a hearing scheduled in July 2014. No good cause has been given for the failure to report to the hearing; the Board will consider the hearing request withdrawn. 

While this case was at the Board, it was determined that the appellant's chosen attorney representative was no longer an attorney in good standing with the California State Bar; also the attorney was not accredited with VA. 38 C.F.R. § 14.629 (2015). The appellant was notified and given the option to appoint a new representative in September 2015; no response to this notice was received. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The Board finds the appellant properly filed a timely notice of disagreement (NOD) in March 2005 with the June 2004 RO decision. Although the RO sent notice regarding new and material evidence, this is an original claim. 

The February 2004 notice letter is inadequate. On remand, the AOJ should send corrective notice that complies with Hupp v. Nicholson, 21 Vet. App 324, 352-353 (2007). 

Also, a medical opinion is requested. See 38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claim for service connection for the cause of the Veteran's death. The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claim and should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death (see October 1969 rating decision); (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

2. Send the claims file and a copy of this remand to an appropriate VA clinician for review. The clinician should be aware that while there is no evidence the Veteran had any service in Vietnam, the appellant's contentions regarding a relationship between the Veteran's service-connected skin disability and multiple myeloma should be addressed (see March 2005 NOD). 

The clinician should determine whether there is a 50 percent probability or greater that any of the Veteran's service-connected disabilities contributed to the cause of the Veteran's death or whether there is a 50 percent probability or greater that Veteran's cause of death was at all related to his service. 

All conclusions should be supported by accurate facts and adequate rationale. 

3. Readjudicate the claim. If the determination remains adverse to the appellant, she should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

		
						(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

